DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 47 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 41. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


34, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson et al. (US 7,497,180, hereafter “Karlsson”).
Regarding claim 34, Karlsson discloses a method of storing a gaseous fluid in liquefied form in a plurality of storage vessels (4, 3.2) and delivering a gas to an end user (5), the method comprising: storing gaseous fluid in liquefied form in a primary storage vessel (4); storing gaseous fluid in liquefied form in a server storage vessel (3.2); measuring a pressure in the server storage vessel (via 9); when the pressure in the server storage vessel is below a low pressure value, pumping fluid from the primary storage vessel (Col. 5, line 55 through Col. 6, line 13; see how the fluid flow is controlled by pressure measurements), increasing enthalpy of the fluid to transform the fluid into a gaseous state, and then delivering the fluid in the gaseous state to the server storage vessel (Col. 4, line 15 through Col. 5, line 54; see how the fluid is heated in order to provide gaseous fluid to 3.2); when the pressure in the server storage vessel rises above a high pressure value, stopping pumping of fluid from the primary storage vessel; and delivering the fluid as a gas to the end user through a supply line (7); wherein the low pressure value and high pressure value are set based upon operating conditions. (Col. 5, line 54 through Col. 6, line 59)
Regarding claim 36, Karlsson further discloses the method of claim 34, wherein the operating conditions include at least one of an end user fluid flow demand, storage vessel liquefied gaseous fluid level, and a measured temperature that correlates to an operational temperature of a first vaporizer. (Col. 3, line 44 through Col. 4, line 9; see how the operating conditions include an end user fluid flow demand)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson.
Regarding claim 49, Karlsson discloses all of the limitations of claim 34 as applied above, but fails to disclose a plurality of server storage vessels.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Karlsson to include a plurality of server storage vessels since a mere duplication of essential working part of .

Allowable Subject Matter
Claims 35, 38-48 and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAUL J GRAY/Primary Examiner, Art Unit 3753